Title: To George Washington from John Taylor Gilman, 12 September 1789
From: Gilman, John Taylor
To: Washington, George


          
            Sir
            Exeter New Hampshire Septr 12th 1789.
          
          On the 12th Ulto I received a Letter from Mr Secretary Lear, wrote by your Excellency’s direction in answer to one from me of same date—By that Letter I was informed that it was Expected Mr Kean and General Irvine would be in New York in Three weeks and should have Concluded to Stay until their Arrival had not the State of my Health been Such as that I was advised by my Physician and others to make a Journey to the Northward.
          The State of my Health is such that I cannot well return to New York at this time, or if I were there should not be able to pay that attention to the business which it’s Importance requires.
          I have been almost the whole of my time for Thirteen Years past Employed in public Service: when I Accepted of the Appointment as One of the Board of Commissioners of which I am now a Member, I resigned the Office of Treasurer of the State of New Hampshire, which Office I had held almost Six Years.
          I am in Hope that I shall be able to return to New York in few Weeks, but this must depend on my Health, no other Consideration would detain me here a day.
          I could wish to hold my Appointment as One of the Board of Commissioners, if I may without Injury to the public service, but not otherwise.
          If the other Commissioners are waiting for me, or any other

Circumstances in your Excellency’s Judgment should make it Necessary that another person should be now Appointed in my place, be pleased Sir to Consider this as my Resignation of the Appointment as One of the Board for Settling Accounts between the United States and Individual States. I have the Honor to be With the Highest Respect Your most Obedient and most Humble Servant
          
            John Taylor Gilman
          
        